            Case 1:21-mc-00094-UNA Document 1 Filed 07/08/21 Page 1 of 4

                                                                                                    FILED
                                                                                                           7/8/2021
                                  UNITED STATES DISTRICT COURT                                Clerk, U.S. District & Bankruptcy
                                  FOR THE DISTRICT OF COLUMBIA                                Court for the District of Columbia


    SHUSHEAN WONG, et al.,                                                                Case: 1:21−mc−00094
                                                                                          Assigned To :
                             Plaintiffs,                                                  Unassigned
                                                                        Civil Action No. Assign. Date : 6/28/2021
                             v.                                                           Description: Misc.
                                                                        Chief Judge Beryl A. Howell
    MERRICK GARLAND, et al.,

                             Defendants.

                                                     ORDER

         Pending before the Court is plaintiffs’ pro se motion to seal the entire case, Pls.’ Mot.

Seal at 1–2 (“Pl.’s Mot.”), in their instant action purporting to bring a habeas corpus petition

as next friends of a third individual, “Jane Doe,” who they say is being “imprison[ed] contrary

to the constitution by a violent criminal conspiracy.” Compl. at 8. Plaintiffs’ motion is

denied. 1

         “The starting point in considering a motion to seal court records is a strong

presumption in favor of public access to judicial proceedings.” Hardaway v. D.C. Hous.

Auth., 843 F.3d 973, 980 (D.C. Cir. 2016) (quoting EEOC v. Nat’l Children’s Ctr., Inc., 98

F.3d 1406, 1409 (D.C. Cir. 1996)). In a typical motion to seal court filings, courts consider

six factors, originally identified in United States v. Hubbard, 650 F.2d 293 (D.C. Cir. 1980),

in determining whether that presumption may be overcome. 2 When, however, a plaintiff



1
          Under Local Civil Rule 40.7(f), the Chief Judge shall “hear and determine . . . motion[s] to seal the
address of the plaintiff, and motion[s] to file a pseudonymous complaint.” LCvR 40.7(f). Plaintiff’s other
requests—for a fee waiver and to file electronically—will not be addressed here and may be raised again if
plaintiff choses to refile the complaint under her full name.
2
          Those factors are:
                   (1) the need for public access to the documents at issue; (2) the extent of previous public
                   access to the documents; (3) the fact that someone has objected to disclosure, and the identity
                   of that person; (4) the strength of any property and privacy interests asserted; (5) the possibility


                                                          1
          Case 1:21-mc-00094-UNA Document 1 Filed 07/08/21 Page 2 of 4




initiating a lawsuit moves to file a case under seal simultaneously with the filing of the

complaint, the motion is more akin to a request to proceed under a pseudonym. In both

contexts, the plaintiff is seeking to conceal his identity from the public and thus the same

interests are at stake.

         Generally, a complaint must state the names of the parties and address of the plaintiff.

FED. R. CIV. P. 10(a) (“The title of the complaint must name all the parties.”); LCVR 5.1(c)(1)

(“The first filing by or on behalf of a party shall have in the caption the name and full

residence address of the party,” and “[f]ailure to provide the address information within 30

days of filing may result in the dismissal of the case against the defendant.”); LCvR 11.1

(same requirement as LCvR 5.1(c)(1)). The Federal Rules thus promote a “presumption in

favor of disclosure [of litigants’ identities], which stems from the ‘general public interest in

the openness of governmental processes,’ . . . and, more specifically, from the tradition of

open judicial proceedings.” In re Sealed Case, 931 F.3d 92, 96 (D.C. Cir. 2019) (internal

citations omitted) (quoting Wash. Legal Found. v. U.S. Sentencing Comm’n, 89 F.3d 897, 899

(D.C. Cir. 1996)). That “presumption of openness in judicial proceedings is a bedrock

principle of our judicial system.” In re Sealed Case, 971 F.3d 324, 325 (D.C. Cir. 2020)

(citing Courthouse News Serv. v. Planet, 947 F.3d 581, 589 (9th Cir. 2020)). Accordingly,

courts “generally require parties to a lawsuit to openly identify themselves to protect the

public’s legitimate interest in knowing all of the facts involved, including the identities of the

parties.” Id. at 326 (internal quotation marks and alterations omitted) (quoting United States

v. Microsoft Corp., 56 F.3d 1448, 1463 (D.C. Cir. 1995) (per curiam)).



                    of prejudice to those opposing disclosure; and (6) the purposes for which the documents were
                    introduced during the judicial proceedings.
Metlife, Inc. v. Fin. Stability Oversight Council, 865 F.3d 661, 665 (D.C. Cir. 2017) (quoting Nat’l Children’s
Ctr., 98 F.3d at 1409 (citing Hubbard, 650 F.2d at 317–22)).


                                                        2
         Case 1:21-mc-00094-UNA Document 1 Filed 07/08/21 Page 3 of 4




        Nevertheless, courts have, in special circumstances, permitted a party to proceed

anonymously. A party seeking to do so, however, “bears the weighty burden of both

demonstrating a concrete need for such secrecy and identifying the consequences that would

likely befall it if forced to proceed in its own name.” Id. Once that showing has been made,

“the court must then ‘balance the litigant’s legitimate interest in anonymity against

countervailing interests in full disclosure.’” Id. (quoting In re Sealed Case, 931 F.3d at 96).

When weighing those concerns, five factors, initially drawn from James v. Jacobson, 6 F.3d

233, 238 (4th Cir. 1993), serve as “guideposts from which a court ought to begin its analysis.”

In re Sealed Case, 931 F.3d at 97. These five factors are:

        (1) whether the justification asserted by the requesting party is merely to avoid the
        annoyance and criticism that may attend any litigation or is to preserve privacy in
        a matter of [a] sensitive and highly personal nature; (2) whether identification poses
        a risk of retaliatory physical or mental harm to the requesting party or[,] even more
        critically, to innocent non-parties; (3) the ages of the persons whose privacy
        interests are sought to be protected; (4) whether the action is against a governmental
        or private party; and relatedly, (5) the risk of unfairness to the opposing party from
        allowing an action against it to proceed anonymously.

Id. (citing James, 6 F.3d at 238).

        At the same time, a court must not simply “engage in a wooden exercise of ticking the

five boxes.” Id. Rather, the “balancing test is necessarily flexible and fact driven” and the

five factors are “non-exhaustive.” In re Sealed Case, 971 F.3d at 326. In exercising discretion

“to grant the rare dispensation of anonymity . . . the court has ‘a judicial duty to inquire into the

circumstances of particular cases to determine whether the dispensation is warranted’ . . .

tak[ing] into account the risk of unfairness to the opposing party, as well the customary and

constitutionally-embedded presumption of openness in judicial proceedings.” Microsoft

Corp., 56 F.3d at 1464 (quoting James, 6 F.3d at 238 (other internal citations and quotation

marks omitted)).



                                                  3
        Case 1:21-mc-00094-UNA Document 1 Filed 07/08/21 Page 4 of 4




       Plaintiffs present no sufficiently specific or compelling justification for “the rare

dispensation of anonymity.” In re Sealed Case, 971 F.3d at 326. Plaintiffs’ motion relies on a

perceived threat of violence if the case is public and states that they seek to defend Jane

Doe—on whose behalf they claim to proceed—“from death or disfigurement at hands [sic] of

her captors,” who plaintiffs argue “will harm or kill her if they think she will be in a position

to testify against them.” Pls.’ Mot. at 1–2. Plaintiffs’ vague and conclusory accusations

regarding unknown individuals participating in a “a vicious, violent, criminal conspiracy

under color only [sic] of law which victimizes children and their natural family with infamous

federal crime,” Compl. at 5, do not remotely support their assertion that Jane Doe would be

subject to violence if this action is publicly filed. Plaintiffs have failed to either demonstrate a

need for secrecy or identify consequences likely to befall Jane Doe if this case proceeds on

the public docket.

       For the foregoing reasons, it is hereby

       ORDERED that the plaintiffs’ Motion to Seal is DENIED.

       SO ORDERED.

       Date: July 8, 2021
                                                       __________________________
                                                       BERYL A. HOWELL
                                                       Chief Judge




                                                 4
